Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

THE UNITED STATES OF AMERICA *

v. * CRIMINAL NO JKB-16-363

GERALD THOMAS JOHNSON, ef al., *
Defendants. *
* * x Xe * * * * * * #
MEMORANDUM AND ORDER
On January 25, 2018, following a roughly two-month jury trial, Defendants Gerald
Johnson, Kenneth Jones, and Marquise McCants were convicted.of multiple criminal counts,
including racketeering conspiracy and conspiracy to distribute and possess with intent to distribute
controlled substances. Defendants appealed, challenging the sufficiency of the Court’s
investigation into one juror’s report that on the nineteenth day of trial, Defendants’ associates had
attempted to photograph jurors. The Court had excused that juror Juror No. 4) and conducted off-
the-record interviews of the other jurors through court staff, but the Court had declined to hold an
evidentiary hearing on the incident. The United States Court of Appeals for the Fourth Circuit
determined that Juror No. 4’s allegations were sufficiently serious to require a hearing pursuant to
Remmer v. United States, 347 U.S. 227 (1954), and faulted the Court for not conducting a
procedurally proper Remmer hearing. The Fourth Circuit remanded the matter with instructions
to “conduct an evidentiary hearing in accordance with Remmer,” to investigate Juror No. 4’s
allegations and determine whether the incident “prejudiced the jurors and affected their ability to

impartially consider the evidence.” (App. Mem. Op. at 3, ECF No. 876-1.)
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 2 of 9

Following remand, the Court ordered the parties to submit briefing regarding the scope and
structure of the hearing. (See ECF Nos. 879, 897.) That briefing has been submitted and reviewed.
(See ECF Nos. 909, 911, 918, 921.) This Memorandum analyzes the arguments raised in the
briefing and outlines the Court’s intentions regarding upcoming proceedings.

L Analysis

The parties largely agree regarding the basic contours of the pending hearing. They agree
that the Government bears the burden of proving “that there exists no reasonable possibility that
the jury’s verdict was influenced by” the perception that Defendants’ associates were
photographing jurors. United States v. Basham, 561 F.3d 302, 319 (4th Cir. 2009) (internal
quotation marks and citations omitted). They agree that all jurors (including alternates) should be
called to testify and that the Court should defer decision on whether testimony from additional
witnesses is necessary until after the jurors have testified. They also agree that the scope of the
relevant testimony will be prescribed by Rule 606(b) of the Federal Rules of Evidence,' and that
the Court will need to make an objective determination whether jurors would have been able to
remain impartial under the circumstances.

However, they disagree as to the scope of the relevant inquiry and the appropriate method
of questioning. Regarding scope, Defendants argue for an extremely restricted inquiry designed
to ascertain only whether any “juror other than Juror No. 4 was aware of the allegation that

defendants’ associates were photographing, attempting to photograph, or threatening to

 

1 Rule 606(b)(1) establishes:
During an inquiry into the validity of a verdict or indictment, a juror may not testify about any
statement made or incident that occurred during the jury’s deliberations; the effect of anything on
that juror’s or another juror’s vote; or any juror’s mental processes concerning the verdict or
indictment. The court may not receive a juror’s affidavit or evidence of a juror’s statement on these
matters.
Rule 606(b)(2) provides exceptions to Rule 606(b)(1}: “A juror may testify about whether: (A) extraneous prejudicial
information was improperly brought to the jury’s attention [or]; (B) an outside influence was improperly brought to
bear on any juror[.}”

2
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 3 of 9

photograph, the jurors.” (Def. Mem. at 8, ECF No. 911.) Defendants assert that if the evidence
reflects that any juror heard Juror No. 4 report that he believed the jurors had been photographed,
then the Court must assume that the jury was hopelessly compromised. (See id at 8-10.) The
Government advocates a much less narrow inquiry. Citing Fourth Circuit precedent establishing
that relevant Remmer considerations include “[1] the extent of the improper communication, [2]
the extent to which the communication was discussed and considered by the jury, [3] the type of
information communicated, [4] the timing of the exposure, and [5] the strength of the
Government’s case,” the Government argues that the hearing should address not just what
occurred, but also the impact of any improper contact on the jurors. (Gov’t Mem. at 3, ECF No.
909 (quoting Basham, 561 F.2d at 320).) The Government emphasizes that the Court can steer
clear of the ban on eliciting testimony on the jury’s deliberations while still inquiring into the
impact of Juror No. 4’s report on other jurors.

The Court agrees with the Government. The Court does not deem it certain that any juror
who heard Juror No. 4’s report was necessarily compromised. It was evident to the Court at trial
that Juror No. 4 believed he had been photographed and was so distressed by the situation that his
ability to deliberate impartially was in doubt. The Court therefore made the determination that the
safest course was to excuse Juror No. 4. (See 1/9/18 Trial Tr. at 162:6-163:12, ECF No, 778.)
But it does not logically follow that the Court must assume that any juror who heard Juror No. 4
express his belief that jurors had been photographed was similarly distressed and therefore
potentially compromised. To the contrary, a juror who heard Juror No. 4’s report but doubted its
credibility or seriousness may have been unaffected. That the Fourth Circuit recognized this
possibility is evident from the fact that the Fourth Circuit ordered the pending Remmer hearing;

the record is clear that three jurors heard Juror No. 4 state that jurors had been photographed (see
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 4of9

App. Mem. Op. at 7, 13), and if the Fourth Circuit agreed with Defendants that those jurors were
undoubtedly compromised, it would have simply ordered a new trial. Instead, consistent with past
directions that a court inquiring into the validity of a jury’s verdict must “examine the entire
picture,” Basham, 561 F.3d at 319 (quoting United States v. Cheek, 94 F.3d 136, 142 (4th Cir.
1996)), viewing “the record practically and holistically,” Barnes v. Thomas, 938 F.3d 526, 534
(4th Cir. 2019), the Fourth Circuit instructed the Court to conduct an assessment of the jury’s
ability to remain impartial. (See App. Mem. Op. at 16.) CLf Smith v. Phillips, 455 U.S. 209, 217
(1982) (“[D]ue process does not require a new trial every time a juror has been placed in a
potentially compromising situation.”’).

Therefore, while the Court agrees with Defendants that the final determination as to any
juror’s objective ability to remain impartial must reside with the Court, the Court also finds that
testimony shedding light on the impact of Juror No. 4’s report is clearly relevant evidence that will
inform this determination. Though Rule 606(b) precludes questioning regarding the jury’s
deliberations, that Rule does not prohibit questions designed to elicit testimony regarding the
contemporaneous impact of Juror No. 4’s report. See Basham, 561 F.3d at 319 (The Remmer
inquiry should determine an improper contact’s “impact on the juror[s.]”); Cheek, 94 F.3d at 144
(finding external contact prejudicial in part based on juror’s testimony that it left him “devastated
and fearful”): United States v. Edwards, 188 F.3d 230, 236-37 (4th Cir. 1999) (approving of
inquiry that sought testimony regarding “the juror’s reaction to” the improper contact). Thus,
questioning designed to reveal how reliable jurors believed Juror No. 4 to be, whether other jurors
discussed his allegations, the impact of the Court’s subsequent statement that no photos had been
found, and how notable this one-off incident really was within the context of a two-month trial, is

both permissible and necessary under Fourth Circuit precedent. Testimony on these issues will

 
 

Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 5of9

enable the Court to “practically and holistically” assess the objective likelihood that individuals in
the positions of the jurors would have been able to deliberate impartially, while safely avoiding
testimony precluded by Rule 606(b). Barnes, 938 F.3d at 534.

Regarding the appropriate method of questioning the jurors, the Government argues that,
given the sensitivity of the matters at issue, the Court should conduct the questioning. (See Gov’t
Mem. at 7-9.) The Government cites numerous decisions holding that questioning in a Remmer
hearing may be conducted by a trial court, as long as defense counsel is provided the opportunity
for input. (See id. (compiling cases).) Defendants do not contest that “in certain circumstances[,]
questioning in a Remmer hearing may be conducted by the Court rather than counsel for the
parties,” but they argue that in the post-trial context, counsel should be given the opportunity to
question jurors. (Def. Mem. at 12.) Defendants cite only dicta from Justice O’Connor’s
concurring opinion in Smith, 455 U.S. at 222, in support of their position.

The Court agrees with the Government that the Court can and should handle questioning
the jurors. Though Remmer and its progeny undoubtedly require that defense counsel be
“permitted to participate” in the evidentiary inquiry, 347 U.S. at 230, this participation requirement
can be satisfied by means aside from allowing defense counsel to cross-examine jurors. Numerous
Courts of Appeals have held that a “trial court has broad discretion over the methodology of
inquiries into third-party contacts with jurors,” and have approved of post-trial Remmer hearings
wherein a trial court conducts the questioning. United States v. Edelin, 283 F. Supp. 2d 8, 14
(D.D.C. 2003) (quoting United States v. Williams-Davis, 90 F.3d 490, 498~99 (D.C. Cir. 1996)),
aff'd sub nom, United States v. Bostick, 791 F.3d 127 (D.C. Cir, 2015); see also United States v.
Boylan, 898 F.2d 230, 258-59 (1st Cir. 1990); United States v. Calbas, 821 F.2d 887, 896 (2d Cir.

1987); United States v, Boscia, 573 F.2d 827, 831-32 (3d Cir. 1978). The Fourth Circuit has

 

 
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 6 of 9

likewise acknowledged that a “district court has broad discretion in choosing how to handle a claim
of juror bias [and] may deal with claims of juror misconduct as it feels the particular circumstances
require.” Basham, 561 F.3d at 321 n.9 (internal quotation marks and citations omitted).
Additionally, in Edwards, the Fourth Circuit approved of the district court’s decision to personally
conduct an inquiry into ajuror’s impartiality without permitting questioning from defense counsel,
explaining that Remmer does not “require in all cases that counsel be permitted to voir dire the
juror whose impartiality is in question.” 188 F.3d at 236 n.2.

The inquiry in this matter is extremely sensitive, and the danger that questioning could
stray over the Rule 606(b) threshold will be ever-present. In such circumstances, where one
improper remark runs the risk of compromising a juror’s testimony and frustrating the Remmer
inquiry, the Court deems it advisable to retain control. Cf Barnes, 938 F.3d at 534 (describing
how the decision to have counsel conduct questioning “led to confusion during the evidentiary
hearing and lengthy colloquies between the parties and the magistrate judge”). This accords with
the common practice among trial judges of personally conducting sensitive pre-trial voir dire,
which the undersigned favors. During pre-trial voir dire, it is not uncommon for highly sensitive
issues to arise—whether a relevant history of drug abuse, a family tragedy with similarities to the
fact pattern at issue, a private medical concern, or another similarly charged matter. In such
circumstances, where an inappropriate question could prejudice the whole process, many trial

: judges consider it wisest to personally handle questioning pursuant to Rule 24(a)(1) of the Federal
Rules of Criminal Procedure. See United States v. Baylor, 537 F. App’x 149, 158 (4th Cir. 2013)
(noting the district court’s authority to conduct pre-trial voir dire and decide what questions will

be asked), The Court will follow that familiar practice here,
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 7 of 9

The Court will afford counsel every reasonable opportunity for involvement in formulating
the questioning. To that end, the Court will solicit a joint submission from the parties setting forth
proposed questions for each juror. At the hearing, after asking these questions and pursuing any
other inquiries that occur to the Court, the Court will solicit counsel’s input regarding additional
lines of questioning. Only once counsel has had the opportunity to propose such additional
questions and the Court has conducted reasonable follow-up inquiry will the Court excuse a given
juror from the witness stand. This procedure will protect the integrity of the Remmer hearing,
while also ensuring Defendants the process to which they are entitled.

Il. Upcoming Proceedings

With these issues resolved, the Court provides the following outline of how events in this
matter will proceed. Following the entry of this Memorandum and Order, the Court will enter a
separate order arranging for the Clerk to subpoena every juror in this matter (including alternates),
with the exception of the juror who was excused on November 27, 2017. The order will direct the
United States Marshals Service to serve each juror with a subpoena and a copy of the order. The
order will also instruct the jurors not to discuss or research the matter in advance of the hearing.

Separately, the Court will enter an order directing the Clerk to subpoena Court Security
Officer (CSO) Ronald Beverly, the Deputy Marshal(s) who investigated Juror No. 4’s allegations,
Courtroom Deputy Camille Powell, and former Law Clerk Andrew Jaco. These individuals will
be made available for testimony should the Court determine that further development of the record
is necessary after the jurors testify. To facilitate that end, the Government is DIRECTED to
identify the Deputy Marshal(s) who investigated the incident. The Government is also

DIRECTED to produce any investigative report those individuals prepared regarding the incident.

 
 

Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 8 of 9

In the coming weeks, the Court will circulate a list of proposed questions to the parties,
and enter an order requiring the parties to file a joint submission offering their comments and

- proposed additions and subtractions, Following this submission, the Court will set in a pre-hearing
conference to resolve any outstanding issues.

At the outset of the hearing, Juror No. 4 will be called to testify. Questioning will be
conducted by the Court. The Court will ask questions formulated by the Court in consultation with
the parties. The Court will pose appropriate follow-up questions, if any. Following the conclusion
of the pre-planned questioning, the Court will privately confer with counsel regarding the need for
further questioning of Juror No. 4. If persuaded that additional questions are appropriate, the Court
will pose them. After Juror No. 4 is excused, the other jurors and alternates will each be questioned
in the same manner, although the questions posed to the other jurors (and alternates) will no doubt
be different from those put to Juror No. 4. During the proceeding, the jurors will be sequestered
and separated to ensure that there is no improper discussion among them.

At the conclusion of the jurors’ testimony, the Court will determine whether it is necessary
to further develop the facts of the incident with testimony from CSO Beverly and the Deputy
Marshal(s). At the conclusion of any such testimony, the Court will determine whether Ms. Powell
and Mr. Jaco should be called to testify. Once all testimony is complete, the Court will hear
argument from counsel regarding whether the events at issue “prejudiced the jurors and affected

‘their ability to impartially consider the evidence.” (App. Mem. Op. at 3.)
Defendants will be permitted to attend the Remmer hearing, and the Government is

accordingly DIRECTED to prepare writs, notices, and “come up” letters as appropriate.
Case 1:16-cr-00363-JKB Document 922 Filed 02/26/21 Page 9 of 9

Counsel are again ORDERED to have no contact, direct or indirect, with any person who
served as a juror or an alternate juror in this case without the express permission of the Court. See

Local Rules 107.16 and 211 (D. Md. 2018).

DATED this2© day of February, 2021.
BY THE COURT:

OO amu K M2 ho

James K. Bredar
Chief Judge

 
